Citation Nr: 0624299	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  94-36 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder.  


WITNESS AT HEARING ON APPEAL

The veteran


REPRESENTATION

Appellant represented by:	Hugh F. Daly, III, Attorney



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from March 1969 to December 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder and denied service connection 
for chronic post-traumatic stress disorder (PTSD).  In August 
1998, the Board framed the issue on appeal as entitlement to 
a psychiatric disorder to include PTSD and remanded the 
veteran's appeal to the RO for additional action.  

In March 2004, the veteran submitted a claim of entitlement 
to service connection for a chronic bipolar disorder.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the Department of 
Veterans Affairs (VA) fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2005).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2005).  


FINDING OF FACT

The veteran has been diagnosed with chronic PTSD secondary to 
an inservice sexual assault.  



CONCLUSION OF LAW

Chronic PTSD was incurred during wartime service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 326(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for service connection, the Board observes 
that the RO issued VCAA notices to the veteran in February 
2002 and January 2004 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  In his August 2001 Appeal 
to the Board (VA Form 9), the veteran requested a hearing 
before a Veterans Law Judge sitting at the RO.  While the 
requested hearing has not been conducted, the Board finds 
that such a hearing is not necessary given the favorable 
outcome below.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the instant appeal, 
the veteran was not informed of the type of evidence 
necessary to establish an initial compensable evaluation and 
effective date for his PTSD.  The veteran is not prejudiced 
in the regard, however.  There will be opportunity to provide 
such notice following this decision.

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision given the 
favorable outcome below.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  


II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If a PTSD claim is based on inservice 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The VA will not deny a PTSD claim 
that is based on inservice personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise the VA of potential sources of such 
evidence.  The VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) (2005).  

A January 1970 Air Force hospital summary notes that the 
veteran was admitted from the Bad Kreuznach, Germany, Army 
medical facility following a suicide attempt in which he 
ingested Brasso and medication.  The veteran was reported to 
be 17 years old and to have been previously treated a week 
earlier for complaints of "nausea, vomiting, and diarrhea 
associated with an emotional upset which he refuses at the 
present time to discuss."  The veteran was diagnosed with a 
"suicidal gesture related to immature personality with 
unstable traits."  A February 1970 Army treatment record 
indicates that the veteran was subsequently hospitalized and 
diagnosed with "situational stress reaction with overdose in 
an immature personality."  

An October 1970 Army psychiatric evaluation indicates that 
the veteran had been transferred from Germany to the Republic 
of Vietnam; had been in the Republic of Vietnam for 
approximately three weeks; used heroin and other illicit 
substances while in both Germany and Vietnam; made two 
suicidal gestures; and was currently under criminal 
investigation by military authorities.  The veteran was 
diagnosed with an immature personality disorder and found 
unsuitable for further military duty.  

In his August 1992 claim for service connection for PTSD, the 
veteran indicated that he had been the victim of an attempted 
homosexual rape by a fellow soldier while stationed with the 
Army in Germany in early 1970.  He stated that he had 
reported the rape to his sergeant and tried to commit suicide 
thereafter.  

At a June 1997 VA examination for compensation purposes, the 
veteran presented a history of having been the victim of an 
attempted inservice homosexual rape while stationed in 
Germany; experienced traumatic combat-related events while in 
the Republic of Vietnam; and subsequently attempting suicide 
while in both Germany and the Republic of Vietnam.  The 
veteran was diagnosed with PTSD secondary to traumatic events 
experienced while in Germany and the Republic of Vietnam.  

An October 2002 VA psychiatric evaluation states that the 
veteran was diagnosed with PTSD secondary to the sexual 
trauma which he suffered while stationed in Germany.  He was 
currently in a PTSD program for victims of inservice sexual 
trauma.  

At a November 2003 VA examination for compensation purposes, 
the veteran's history of an alleged inservice attempted 
homosexual rape was noted.  The veteran advanced that his 
psychiatric complaints arose from the inservice sexual 
assault rather than his experiences while in the Republic of 
Vietnam.  The veteran was diagnosed with "PTSD, by history, 
suspected to be minimal at this point."  

A January 2004 VA hospital summary states that the veteran 
was diagnosed with PTSD.  VA treatment records dated between 
November 2004 and August 2005 reflect ongoing PTSD treatment.  
The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran advances that he manifested chronic PTSD 
secondary to an early 1970 inservice attempted homosexual 
rape.  The veteran's service medical records reflect that he 
sought medical treatment in January 1970 after "an emotional 
upset" which he refused to discuss; subsequently attempted 
suicide on multiple occasions and was hospitalized for 
psychiatric treatment; and manifested polysubstance abuse.  
Treating and examining VA psychiatric personnel have 
repeatedly diagnosed the veteran with chronic PTSD secondary 
to inservice sexual trauma.  Given these facts and the 
provisions of 38 C.F.R. § 3.304(f) (2005), the Board 
concludes that the evidence is in equipoise regarding whether 
the veteran has PTSD that is related to an inservice sexual 
assault.  In resolving all doubt in his behalf service 
connection is warranted for chronic PTSD.  


ORDER

Service connection for chronic PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


